Citation Nr: 0611931	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  97-34 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for service-connected sinusitis. 


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to December 
1969.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for septal 
deviation and perforation with secondary sinusitis and 
assigned a 30 percent rating.  The veteran subsequently 
appealed the initial rating assigned for his sinusitis.     

In an August 2002 decision, the Board denied the veteran's 
claim for entitlement to an initial rating in excess of 30 
percent for sinusitis but awarded a separate initial rating 
of 10 percent for septal deviation.  The veteran appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court) and, the veteran, through his representative, and the 
Secretary of Veterans Affairs submitted a Joint Motion for 
Remand in April 2003.  In a May 2003 Order, the Court granted 
the motion, vacated the portion of the August 2002 Board 
decision that denied the veteran's increased rating claim for 
sinusitis, and remanded the case to the Board for further 
appellate review.  In November 2003, the Board remanded the 
issue of entitlement to an initial rating in excess of 30 
percent for sinusitis in order to satisfy VA's duty to notify 
as contemplated by the VCAA.

The Board also notes that the veteran is currently in receipt 
of a 10 percent disability rating for septal deviation, which 
is the maximum schedular rating allowed under 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2005); however, that issue has 
neither been certified nor prepared for appellate review and 
is outside the scope of this appeal. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence does not show that the veteran's 
sinusitis is post-operative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
manifested by severe symptoms after repeated operations under 
the old rating criteria.  

3.  The medical evidence does not show chronic osteomyelitis 
following radical surgery, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries under the new rating criteria.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation higher than 
30 percent for service-connected sinusitis have not been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.27, 4.97, Diagnostic Code 6510 (1996 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in July 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In the July 2004 VCAA notice, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to an increased evaluation for his service-
connected disability.  The RO also asked the veteran to send 
recent (preferably within the last 12 months) medical records 
to support his claim.  Furthermore, the RO requested that the 
veteran send to VA any evidence in his possession that 
pertains to his claim.  38 C.F.R. § 3.159 (b)(1) (2005).  The 
RO sent follow-up duty to assist letters dated in September 
2004, January 2005, and June 2005.  

The above-referenced VCAA notice letters were not sent prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim; however, the Board finds that 
any defects with respect to the timing of the VCAA notice 
requirement were harmless errors.  While the notice provided 
to the veteran in the July 2004, September 2004, January 
2005, and June 2005 VCAA letters was not given prior to the 
first AOJ adjudication of his increased rating claim for 
sinusitis, the record reflects that the veteran has been 
afforded every opportunity to submit evidence and has, 
indeed, submitted additional medical evidence in support of 
his claim pursuant to the notice contained in the 
aforementioned VCAA letters.  Moreover, a decision review 
officer (DRO) readjudicated the veteran's claim in December 
2005 in consideration of the additional medical evidence.  
Furthermore, said notice was provided by the AOJ prior to the 
latest transfer and certification of the veteran's case to 
the Board.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) include the elements of 
degree of disability and the effective date of the 
disability.  The Board notes that the RO advised the veteran 
regarding disability ratings and effective dates in a March 
2006 letter.  Prior to that, however, the old and new rating 
criteria pertaining to the veteran's sinusitis claim was 
outlined in the October 1997 Statement of the Case (SOC).  
Thus, the Board concludes that there was no prejudicial error 
to the veteran despite the inadequacy of the VCAA notice 
letters because he was adequately informed of the rating 
criteria pertinent to his claim in the October 1997 SOC and 
advised with respect to the degree of disability and 
effective date in the March 2006 RO letter.  The Board also 
notes that the effective date assigned for the veteran's 
service-connected sinusitis is July 11, 1994, which is the 
date that the veteran's claim was filed with the RO.   

Furthermore, the RO provided the veteran with a copy of the 
March 1995, August 1997, August 1998 rating decisions, the 
April 1996 and October 1997 SOCs, and the Supplemental 
Statements of the Case (SSOC) dated in August 1998, September 
2000, February 2002, and December 2005, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  The October 1997 SOC and 
December 2005 SSOC cumulatively provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed; the RO has 
complied with the November 2003 Board Remand.  Quartuccio, 16 
Vet. App. at 187; Stegall v. West, 11 Vet. App. 268 (1998).

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and VA treatment records 
dated from 1997 to 2002.  The RO also scheduled for the 
veteran a Travel Board hearing in June 2002 and afforded him 
a VA examination in July 1998.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

The veteran's service-connected sinusitis is presently 
assigned a 30 percent disability rating under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6513 (2005).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the schedular criteria for rating 
sinusitis were revised effective October 7, 1996.  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his or her claim under the criteria 
that are more to his or her advantage.  VAOPGCPREC 3-00.  The 
old criteria may be applied for the full period of the 
appeal.  The new rating criteria, however, may only be 
applied to the period of time after their effective date.  
Id.  As the veteran filed his increased rating claim in July 
1994, the veteran's sinusitis has been considered under the 
old and amended schedules for rating sinusitis.  

Under the old criteria (prior to October 7, 1996), a 30 
percent rating was warranted for severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent rating was warranted for 
postoperative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6510 (1996).  

Under the new criteria (from October 7, 1996), a 30 percent 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
capacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted for chronic osteomyelitis 
following radical surgery, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2005).  





III.	Facts and Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the CAVC 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F. 3d. 
1378, 1380-81 (Fed. Cir. 2000). 

The veteran essentially contends that he is entitled to a 
higher initial rating for his service-connected sinusitis 
disability due to his frequent nosebleeds, headaches, pain, 
and nausea.  

In order for the veteran to be entitled to the next higher 
rating of 50 percent for his sinusitis under the old rating 
criteria, however, the medical evidence must show that the 
veteran's sinusitis is postoperative following radical 
operation and is manifested by chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6510 
(1996).  While the April 2004 correspondence written by the 
private otolaryngologist (L.D.Z., M.D.) and the VA medical 
records dated from 1997 to 2002 suggest that the veteran has 
severe symptoms associated with his sinusitis, such is 
already contemplated in the schedular criteria for the 
currently assigned 30 percent disability rating as described 
in greater detail above.  Indeed, there is no indication that 
the veteran has additionally undergone any operation or 
surgical procedure due to his service-connected sinusitis.  
Moreover, there is no competent medical evidence showing that 
the veteran has chronic osteomyelitis requiring repeated 
curettage with respect to his sinusitis.  As the medical 
evidence does not present a disability picture that more 
closely approximates the schedular criteria associated with a 
50 percent disability rating, the Board finds that the 
assignment of a 50 percent schedular evaluation for service-
connected sinusitis under the old criteria is not warranted.  
Id.  

The medical evidence also does not support the award of a 
higher initial rating under the revised schedular criteria 
for rating sinusitis.  In order for the veteran to be 
entitled to an award of the next higher rating of 50 percent, 
the medical evidence must show chronic osteomyelitis 
following radical surgery, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2005).  
The Board notes that L.D.Z., M.D. wrote that the veteran 
reported frequent bitemporal headaches (i.e., four to five 
times a week) and frequent "dull pain" associated with his 
headaches as well as the area overlying his nasal bones in 
April 2004 correspondence.  L.D.Z., M.D. also objectively 
found some tenderness over the veteran's nasal bones and 
noted that he had significant crusting of the nose.  
Nonetheless, there is no medical evidence of record to 
indicate that the veteran has chronic osteomyelitis following 
radical surgery.  The Board again notes that the medical 
evidence of record does not show that the veteran has had any 
surgery as a result of his sinusitis.  Consequently, the 
Board finds that the assignment of a 50 percent schedular 
evaluation for service-connected sinusitis under the new 
criteria is also not warranted.  Id  
  
Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment a 
schedular evaluation higher than 30 percent for the veteran's 
service-connected sinusitis because the medical evidence does 
not show that the veteran has had any surgery due to his 
sinusitis.  

The Board observes that the veteran has reported that his 
service-connected sinus disability adversely affects his 
employment.  In addition, L.D.Z., M.D. wrote that the 
veteran's frequency and need for significant medication such 
as Percocet "would be considered unusual."  Nonetheless, 
the evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the current 30 percent assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2005) is 
not warranted.



ORDER

Entitlement to an initial evaluation higher than 30 percent 
for service-connected sinusitis is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


